EXHIBIT 10.16

FIRST AMENDMENT TO

EXECUTIVE SALARY CONTINUATION AND PARTICIPATION AGREEMENT

THIS FIRST AMENDMENT TO EXECUTIVE SALARY CONTINUATION AND PARTICIPATION
AGREEMENT (this “Amendment”) dated as of October 15, 2003 (the “Effective
Date”), is entered into by and between Georgia Bank & Trust Company of Augusta,
a Bank organized and existing under the laws of the State of Georgia (the
“Bank”), and Ronald L. Thigpen, an executive of the Bank (the “Executive”).

R E C I T A L S:

A. The Bank and the Executive are parties to that certain Executive Salary
Continuation and Participation Agreement dated October 1, 2000 (the
“Agreement”).

B. The Bank and the Executive wish to amend the Agreement to make the changes
set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, effective as of the
Effective Date, the Bank and the Executive hereby agree as follows:

1. DEFINITIONS. Capitalized terms used in this Amendment and not otherwise
defined herein have the meanings defined for them in the Agreement.

2. AMENDMENTS TO AGREEMENT AS OF EFFECTIVE DATE. Effective as of the Effective
Date, the Agreement is amended as follows:

(A) Section 3.3 is amended by adding the words “or if the Executive should
become disabled in accordance with Section 3.5” immediately following the word
“retire” in the first line thereof.

(B) Section 3.4 is amended by adding the following sentence to the end thereof:
“This death benefit shall be paid in lieu of any annual benefit that would
otherwise be payable hereunder.”

(C) Section 3.5 is amended in its entirety to read as follows:

“3.5 Disability Prior to Retirement – In the event the Executive should become
disabled while actively employed by the Bank, at any time after the date of this
Agreement but prior to him attaining the age of sixty-five (65) years, the
Executive will

 

140



--------------------------------------------------------------------------------

be considered to be fully vested in the annual benefit amount set forth in
Schedule A corresponding with the year in which the Disability commenced,
payable monthly for 240 months. If Executive should die prior to age 65 after
the commencement of a Disability, the Bank will pay to the Executive’s
designated Beneficiary the lump sum death benefit set forth on Schedule B
corresponding with the year in which the Executive dies. Such lump sum death
benefit shall be in lieu of the payout of Executive’s remaining annual benefit
pursuant to this Section 3.5 and Section 3.3.”

(D) Section 4.1.4 shall be amended in its entirety to read as follows:

“ 4.1.4 Anything hereinabove to the contrary notwithstanding, if the Executive
is not fully vested in the amount set forth in Schedule A, he or she shall
become fully vested in the benefit payment previously described in Section 3.2
in the event of a transfer in the controlling ownership or sale of the Bank or
its parent (a “change of control”). This benefit shall remain an obligation of
the Bank and its successors regardless of a change of control or continued
employment of the Executive after the change of control. From and after the
occurrence of a change of control, the Bank shall pay all reasonable legal fees
and expenses incurred by the Executive seeking to obtain or enforce any right or
benefit provided by this Agreement promptly from time to time, at the
Executive’s request, as such fees and expenses are incurred; provided, however,
that the Executive shall be required to reimburse the Bank for any such fees and
expenses if a court or any other adjudicator agreed to by the parties determines
that the Executive’s claim is without substantial merit. The Executive shall not
be required to pay any legal fees or expenses incurred by the Bank in connection
with any claim or controversy arising out of or relating to this Agreement, or
any breach thereof.”

(E) A new Section 4.3 shall be added that reads as follows:

“4.3 Anything in this Agreement to the contrary notwithstanding (but subject to
the following proviso), if the Executive, directly or indirectly, at any time
after the execution of this Agreement, owns, manages, operates, joins, controls
or participates in or is employed by or gives consultation or advice to or
extends credit to (other than through insured deposits) or otherwise is
connected in any manner, directly or indirectly with, any bank, financial
institution, firm, person, sole proprietorship, partnership, corporation,
company or other entity (other than the Bank or entities controlled or under
common control with the Bank) that provides financial services, including,
without limitation, retail or commercial lending services, and has an office
within 50 miles of any banking location of the Bank or any of its affiliates,
then the Bank shall have the option, in its sole and absolute discretion, to
terminate the Executive’s right to receive any benefits under this Agreement
(and, to the extent Executive may already have begun receiving benefits
hereunder, terminate Executive’s right to receive any further benefits
hereunder); provided, however, that (i) this Section 4.3 shall be of no further
force and effect after a change of control occurs, (ii) this Section 4.3 shall
not apply if Executive’s employment with Bank is terminated by the Bank other
than for reasonable cause prior to age 65 of the Executive and (iii) nothing in
this Section 4.3 shall prohibit the Executive from owning less than one percent
(1%) of the outstanding shares of any company whose common stock is publicly
traded.”

 

141



--------------------------------------------------------------------------------

(F) Schedule A is amended in its entirety to read a set forth on Exhibit 1 to
this Amendment.

3. AGREEMENT TO REMAIN IN EFFECT. Except as specifically modified by this
Amendment, the Agreement shall remain in full force and effect in accordance
with its terms.

4. GOVERNING LAW, SUCCESSORS AND ASSIGNS, ETC. This Amendment shall be governed
by and construed in accordance with the laws of the State of Georgia and shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

5. SEVERABILITY. If any provision of this Amendment shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

6. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which so executed shall be deemed an original, but all counterparts
shall together constitute but one and the same instrument.

[Signature Page Follows]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Executive have caused this Amendment to be
duly executed and delivered, effective as of the date first set forth above.

 

  GEORGIA BANK & TRUST COMPANY By:   /s/ R. Daniel Blanton Its:   President and
CEO

 

/s/ Ronald L. Thigpen Ronald L. Thigpen

 

143



--------------------------------------------------------------------------------

Exhibit 1

SCHEDULE A

 

Plan Year

  

Vested Annual
Benefit,

Payable Monthly
for 240 Months

  1

   $ 12,000

  2

   $ 24,000

  3

   $ 36,000

  4

   $ 48,000

  5

   $ 60,000

  6

   $ 72,000

  7

   $ 84,000

  8

   $ 96,000

  9

   $ 108,000

10

   $ 120,000

 

144